Citation Nr: 1531049	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 27, 2012, for the grant of service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Columbia, South, Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Until May 2014, the Veteran was represented by an attorney representative.  This appeal was not certified to the Board until October 2014.  Therefore, 38 C.F.R. § 14.631(c) govern the withdrawal of the Veteran's attorney.  The Veteran's attorney filed a withdrawal of the power of attorney with the RO and sent a copy to the Veteran.  The withdrawal complied with the provisions of 38 C.F.R. § 14.631(c), and there is no indication the Veteran has appointed alternative representation or was interested in doing so.  Therefore, at this time, the Veteran is not represented by any individual or organization before the Board.


FINDING OF FACT

The Veteran did not appeal a March 2002 rating decision that denied entitlement to service connection for migraine headaches; no subsequent claim of service connection for migraine headaches was received prior to March 27, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 2012, for a grant of service connection for migraine headaches, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal for an earlier effective date arose from a disagreement with the effective date assigned after service connection was granted.  Once a decision awarding service connection and assigning disability rating and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA records have also been obtained.  The evidence is sufficient for deciding the claim as the matter turns on whether a prior rating decision is final and when a claim was filed.  Thus, VA's duty to assist has been met.  

II.  Analysis

Generally, the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).

The record shows that the Veteran originally filed a claim of service connection for migraine headaches in August 2001.  There is no correspondence earlier than that claim.  The RO denied the claim in a March 2002 rating decision because it was determined that the Veteran's current headaches where not related to his in-service headaches.  The Veteran was informed of that decision and of his appellate rights in a letter from the RO that same month.  That notice was sent to his mailing address then of record.  The Veteran did not enter a notice of disagreement with the rating decision.  Accordingly, the August 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The Board notes that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  At the time of the March 2002 rating decision, the evidence of record included VA treatment records dated through March 2002 showing complaints, assessment and a problem of history of headaches.  In May 2013, additional VA treatment records were obtained electronically.  Although this was many years after the earlier claim, VA treatment records are considered to be constructively of record.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The "new" VA treatment records included those dated between March 2002 and October 2002.  Although they are "new," the records are not material because they merely continue to list the Veteran's headaches in his problem history, which was already of record at the time of the March 2002 decision.  Instead the records primarily pertain to treatment for a spider bite on the knee an upper respiratory infection.  Because the records do no relate to an unestablished fact necessary to substantiate the claim, they are not material.  As such, the evidence constructively of record within the period in which to appeal the March 2002 rating decision is not considered to have been filed with the claim that was pending from August 2001 under 38 C.F.R. § 3.156(b).

The Veteran submitted a request to reopen the claim of service connection for migraine headaches on March 27, 2012.  In a September 2012 rating decision, the RO reopened the claim and granted a 50 percent disability rating for migraine headaches, effective March 27, 2012.  The RO explained that March 27, 2012, was the date the claim was received.  

The United States Court of Veterans Appeals (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

The Veteran's primary contention (including when he had an attorney representative) is that his original headaches claim should have been reconsidered under 38 C.F.R. § 3.156(c) for lack of service treatment records rather than a claim to reopen requiring new and material evidence.  He believes that if VA had his service treatment records, he would not have been denied in the earlier rating decision.

To the extent there is an assertion that the Veteran's service treatment records were not associated with the file at the time of the March 7, 2002 rating decision, the March 2002 rating decision specifically cites to service treatment records reflecting complaints of headache during service.  Moreover, the service treatment records are date stamped as received on March 4, 2002.  Thus, the Veteran's assertion of such is without merit.  As relevant official service department records were not associated with the claims file after the March 2002 rating decision, the provisions of 38 C.F.R. § 3.156(c) do not apply.

In regards to any contention with respect to having not received notice of the March 2002 rating decision or his appellate rights, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims submitted by the Veteran, including by providing the Veteran notice of the March 2002 rating decision and his right to appeal such decision.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  However, statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  As noted above, the claims file shows that the RO issued the March 2002 rating decision and provided notice of the decision and the Veteran's appellate rights that same month to his address of record.  The Board finds that the Veteran was properly notified of both the March 2002 rating decision and his appellate rights.

The claim to reopen the issue of entitlement to service connection for migraine headaches was received at the RO on March 27, 2012.  Thus, the already assigned date of March 27, 2012, for the grant of service connection migraine headaches, is the earliest possible effective date.  As the preponderance of the evidence is against the claim; there is no doubt to be resolved; an effective date earlier than March 27, 2012, for the grant of service connection for migraine headaches is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An effective date earlier than March 27, 2012, for the grant of service connection for migraine headaches, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


